           Case 2:14-cr-00293-KJM Document 93 Filed 12/16/20 Page 1 of 2



1    John Balazs, Bar. No. 157287
     Attorney at Law
2    916 2nd Street, Suite F
     Sacramento, California 95814
3    Telephone: (916) 447-9299
     Facsimile: (916) 557-1118
4    john@balazslaw.com
5    Attorney for Defendant
     LLOYD BRADLEY
6
7
                                       UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9
10
11
12
      UNITED STATES OF AMERICA,                       No. 2:14-CR-0293-KJM
13
                          Plaintiff,                  STIPULATION AND PROPOSED ORDER
14
               v.
15                                                    Date: December 15, 2020
      LLOYD BRADLEY,                                  Court: Hon. Kimberly J. Mueller
16
                          Defendant.
17
18            Defendant Lloyd Bradley, through counsel, and the United States, through counsel,

19   hereby stipulate and request that Charge One of the Superseding Petition for Warrant or

20   Summons For Offender Under Supervision, filed October 21, 2020, be dismissed. This

21   stipulation is presented to ensure the record accurately reflects the disposition of the petition

22   from December 14, 2020. It further reflects the parties’ understanding from November 2, 2020,

23   when defendant entered an admission only to Charges Two and Three of the petition in

24   anticipation of Charge One being dismissed at the December 14, 2020, dispositional hearing.

25
26                                                  Respectfully submitted,

27   ///

28   ///

                                                       1
       Case 2:14-cr-00293-KJM Document 93 Filed 12/16/20 Page 2 of 2



1    Dated: December 15, 2020
2                                       /s/ John Balazs
                                        JOHN BALAZS
3
                                        Attorney for Defendant
4                                       LLOYD BRADLEY

5
6    Dated: December 15, 2020
7                                       McGREGOR SCOTT
                                        United States Attorney
8
                                        /s/ Alexis Nelsen
9                                       ALEXIS NELSEN
                                        Assistant United States Attorney
10
11
12
13
14
                                       ORDER
15         CHARGE ONE OF THE SUPERSEDING PETITION FOR WARRANT OR
16   SUMMONS FOR OFFENDER UNDER SUPERVISION IS HEREBY DISMISSED. IT IS
17   SO ORDERED.
18
19   Dated: December 15, 2020
20
21
22
23
24
25
26
27
28

                                           2
